                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



RAYMOND LESLIE LOWE, JR.,
                                                                      Case No. 3:16-cv-01846-MK
                Plaintiff,
       v.                                                             OPINION AND ORDER

LANE COUNTY SHERIFF’S OFFICE,
et al.,

            Defendants.
_______________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings & Recommendation (“F&R”), ECF

No. 117, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b). Although Plaintiff filed no objections, I have reviewed the legal principles de novo. See

United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude that

the F&R is correct. Judge Kasubhai’s F&R is adopted in full. Accordingly, Defendants’ Motion

for Summary Judgment, ECF No. 71, is GRANTED, Plaintiff’s Motions for Summary Judgment,

ECF Nos. 99 and 106, are DENIED, and this action is DISMISSED. Because any appeal of this

disposition would be frivolous and not taken in good faith, Plaintiff’s IFP status is revoked.

       IT IS SO ORDERED.

       DATED this 14th day of June, 2019.

                              /s/ Michael McShane________
                              Michael J. McShane
                              United States District Judge




Page 1 – OPINION AND ORDER
